DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-7, 10-14 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 includes limitations directed towards a portion of the shooting sleeve spaced apart from the reinforced connection loop along the longitudinal axis has a second thickness of the elastic material, the second thickness being less than the first thickness.  These limitations when viewed in combination with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art of record.

Claim 20 includes limitations directed towards equipping a shooting sleeve on a first arm of the person, the shooting sleeve having a cylindrical body, extending along a longitudinal axis, and comprising a reinforced connection loop having a first thickness of an elastic material and formed located in one half of the shooting sleeve and proximate to a center of the shooting sleeve, the shooting sleeve defining a first opening at a first end having a first width prior to the shooting sleeve being equipped on the first arm of the person and a second opening at a second, opposite end having a second, different width prior to the shooting sleeve being equipped on the first arm of the person, wherein a portion of the shooting sleeve spaced apart from the reinforced connection loop along the longitudinal axis has a second thickness of the elastic material, the second thickness being less than the first thickness.  These limitations when viewed in 

Claim 21 includes limitations directed towards a first portion of the shooting sleeve spaced apart from the connection loop along the longitudinal axis has a second thickness of the elastic material, the second thickness being different from the first thickness and a second, different portion of the shooting sleeve spaced apart from the connection loop along the longitudinal axis and spaced apart from the first portion along the longitudinal axis has a third thickness of the elastic material, the third thickness being different from the first thickness.  These limitations when viewed in combination with the remaining limitations of claim 21 are seen to provide patentable distinction over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711